                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



JEFFREY D. FORTER,                                                      Case No. 6:18-cv-01171-JR

                      Plaintiff,                                                            ORDER
       v.

STUART YOUNG, et al.,

                  Defendants.
_____________________________________

RUSSO, Magistrate Judge:

       Plaintiff Jeffrey D. Forter (“plaintiff”) brings this civil rights action pursuant to 42 U.S.C.

§ 1983. Currently before the Court is plaintiff’s Motion for Preliminary Injunction (ECF No. 41).

For the reasons set forth below, this Court denies the motion.

                                            BACKGROUND

I.     Plaintiff’s Complaint

       Plaintiff alleges that he is a follower of Apostolic Christian Identity and a “member in good

standing with ‘The Restored Assembly of Elohim’ which was formerly the ‘Church of Jesus

Christ-Christian (CJCC).’” Pl.’s Compl. at 3. Plaintiff alleges that Stuart Young, the Assistant

Administrator of Religious Services (“Young”); Dennis Holmes, the Administrator of Religious

Page 1 – ORDER
Services (“Holmes”); and Heidi Steward, the Assistant Director of the Offender Management and

Rehabilitation Division (“Steward”) violated his constitutional rights by failing to provide him a

“kosher type diet” that is “meat inclusive.” Id. at 1-4.

        Specifically, in his first claim for relief, plaintiff alleges that defendants violated the

Establishment Clause of the First Amendment by relying on “a classic Judeo-Christian

interpretation of the Bible’s Book of 1 Timothy 4:1-4” as the basis for their denial of plaintiff’s

religious diet request. Id. at 4-5. Second, plaintiff alleges that defendants violated his First

Amendment right to the free exercise of religion by refusing “to accommodate his request for a

religious diet which is a central tenet of his faith.” Id. at 5. Third, plaintiff alleges that defendants’

conduct set forth in claims one and two violates the Religious Land Use and Institutionalized

Persons Act (RLUIPA). Id. at 5-6. Plaintiff seeks a declaratory judgment, money damages, and an

injunction “permanently enjoying [d]efendants and their agents and employees from subjecting

[p]laintiff to the conduct of the type and degree alleged.” Id. at 6.

II.     Grievance TRCI-2016-08-113

        The allegations set forth in plaintiff’s Complaint were the subject of a 2016 prison

grievance. On August 8, 2016, Young denied plaintiff’s informal request that meat be added to the

kosher diet program, explaining that “[t]he DOC provides a Kosher Diet meal that meets daily

nutritional standards and there is a kosher meat item [in the] canteen which is available to you for

purchase to exercise your religious belief.” Pl.’s Compl., Ex. A at 1.

        On August 16, 2016, plaintiff filed grievance TRCI-2016-08-113, challenging that

decision. Id. at 2. Young responded to the grievance as follows:

        The verse you quoted warns believers to avoid the “liars” that tell them to abstain
        from certain foods and from marriage. Paul is saying the food and marriage are
        good and should not be avoided, he is not telling anyone what food to eat; that’s an

Page 2 – ORDER
        individual choice. He is simply telling them not to listen to religious “hypocrites”
        who require abstinence from food and marriage.

        There is nothing in these verses that tell you that you have to eat meat or that you
        have to abstain from meat – these verses emphasize your freedom to make your
        own choices and the freedom to ignore religious “liars” who command you not eat
        certain foods.

Id. at 3.

        Plaintiff filed a grievance appeal reiterating that CJCC teaches that vegetarianism is a

pagan practice and requesting that correction officials “make available the meat entrees available

from the ‘meal mart’ vendor.” Id., Ex. B at 1-3. Holmes denied the appeal. Id. at 4. Plaintiff filed a

second appeal that was denied by Stewart as follows:

        [T]he Department of Corrections does provide a Kosher Diet meal that meets the
        daily nutritional standards, and if you choose to consume meat as well, there is a
        kosher meat item on canteen available to you for purchase.

                For those whose primary concern is to avoid eating foods identified in the
        Old Testament as unclean, DOC makes available a non-meat alternative diet which
        includes fresh and cooked fruits and vegetables. DOC’s non-meat alternative meets
        all Old Testament dietary law requirements. The food is prepared and served in a
        manner that avoids contact with pork and other unclean foods. Additionally,
        inmates may “self-select” any meat on the menu making it possible to avoid a meal
        containing pork products or shellfish. This allows inmates to enjoy the meals
        offered which do not contain unclean items without having to always eat the
        vegetable meal.

Id., Ex. C at 1-2. The administrative review process was concluded on February 6, 2017.

III.    Plaintiff’s Motion for Preliminary Injunction

        In plaintiff’s Motion for Preliminary Injunction, he asserts that his “religion requires him to

observe the Biblical Feast days of the Old Testament,” and he seeks to compel correctional

officials to allow him to “participate in the full traditional Passover celebration.” Pl.’s Mot. for

Prelim. Inj. at 1 (emphasis in original). On January 4, 2019, plaintiff sent an inmate

communication form to Chaplain Ron Borden requesting that he be placed on the “full

Page 3 – ORDER
Passover/feast of unleavened bread” list. Id., Ex. 1. On February 21, 2019, Chaplain Borden

informed plaintiff that he was approved to receive Matzoh (unleavened bread) only:

                In consultation with four Messianic Rabbis concerning the Eight Days of
        Passover diet, they have advised ODOC that a vegetable/bean meal prepared in a
        kosher manner with matzo, served on a paper tray with plastic utensils is acceptable
        based on Messianic tenets of faith from the Torah. The Passover trays are designed
        for strict adherence to a Jewish dietary law in which specific food items are
        removed from the regular kosher diet. The Messianic Rabbis are united in their
        opinion that this dietary law is not applicable to the tenets of Messianic faith.

                 This meal, explained in the first notation above, does not prohibit you from
        observing the Eight Days of Passover meals and a Seder Meal as a Messianic. You
        are still being accommodated to observe the Eight Days of Passover meals and a
        Seder Meal as a Messianic.

Id., Ex. 2 at 2.

                                              DISCUSSION

        This Court lacks authority to grant an injunction when the request for injunctive relief is

based on claims not pled in the complaint. Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr.,

810 F.3d 631, 633 (9th Cir. 2015). A preliminary injunction is appropriate only when it “grants

relief of the same nature as that to be finally granted.” Id. Hence, there must be “a sufficient nexus

between the claims raised in a motion for injunctive relief and the claims set forth in the underlying

complaint itself.” Id.; Saddiq v. Ryan, 703 F. App’x 570, 572 (9th Cir. 2017) (affirming denial of

preliminary injunction because prisoner did not establish a sufficient nexus between retaliation

claims in his motion and the claims set forth in his underlying complaint).

        Plaintiff fails to demonstrate a sufficient nexus between the injury claimed in his Motion

for Preliminary Injunction (denial of his request to participate in the “full traditional Passover

celebration” (see Pl.’s Mot. for Prelim, Inj. at 1)) and the conduct challenged in his Complaint

(failure to provide a daily meat entrée “available from the ‘meal mart’ vendor” (see Pl.’s Compl.,


Page 4 – ORDER
Ex. B at 3)).

       According to the “Faith and Practices of the Restored Assembly of Elohim” attached to

plaintiff’s Affidavit, it is his belief that “[t]he Passover meal is of roast lamb and bitter herbs and

side dishes.” Pl.’s Aff. (ECF No. 30), Ex. 3 at 36. Hence, the entry of an injunction compelling

correction officials to allow plaintiff to “participate in the full traditional Passover celebration” is

not of the same character as ordering defendants to provide plaintiff with a kosher meat entrée on a

daily basis. Accordingly, this Court concludes that mandatory injunctive relief is not warranted.

Pac. Radiation Oncology, LLC, 810 F.3d at 636; Saddiq, 703 F. App’x at 572.

                                              CONCLUSION

       Based on the foregoing, this Court DENIES plaintiff’s Motion for Preliminary Injunction

(ECF No. 41).

       IT IS SO ORDERED.

       DATED this 15th day of April, 2019.



                                                        /s/ Jolie A. Russo
                                                       _____________________________
                                                       JOLIE A. RUSSO
                                                       United States Magistrate Judge




Page 5 – ORDER
